DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
Claim 1 is drawn to a device communicably coupled to a power transmission line and capable of launching transverse electromagnetic waves onto the transmission line, the electromagnetic waves propagating data received from a data source connected to said device through a center conductor surrounded by a shield conductor. The device comprises a reflector and a coupler adjacent to each other. The reflector is electrically connected to the shield conductor and the coupler is electrically connected to the center conductor at an unshielded connection point. Time-varying E-fields between the reflector and coupler are caused by the data received from the data source, and they induce a transverse magnetic wave that propagates longitudinally along the surface of the transmission line. Closest prior art of record is as follows:
Henry et al. (US 20180159196 A1) discloses a device coupled to power transmission line for launching transverse electromagnetic waves onto the transmission line that induce a transverse magnetic wave that propagates longitudinally along the surface of the transmission line. Henry also discloses a 
Sweeney et al. (US 20020003454 A1) discloses a device for launching signals onto a coaxial cable. The launch area and the cable are in close proximity in order to minimize the length of the exposed cable for better impedance matching. However, prior art of record fails to disclose either alone or in combination, reflector and a coupler adjacent to each other, the reflector electrically connected to the shield conductor and the coupler electrically connected to the center conductor at an unshielded connection point, in combination with each and every other limitation of the claim, rendering the claim and its dependents allowable.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Stoneback et al. (US 20100214183 A1) discloses devices with couplers to couple to a transmission medium.
	 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561.  The examiner can normally be reached on M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637